On February 3, 2014, the Defendant was sentenced for Count I: Driving Under the Influence (4th or Subsequent), a felony, in violation of Section 61-8-401 (2011), MCA, sentenced to Montana State Women’s Prison for a term of Fifteen (15) years, the last Five (5) years of the sentence imposed are suspended. Consistent with the State’s Notice of Intent to Have Defendant Designated a Persistent Felony Offender filed on May 7, 2013, the Defendant is designated a persistent felony offender. The Defendant shall receive credit for Seven (7) days previously served toward the sentence imposed; and other terms and conditions given in the Sentence and Judgment on February 3, 2014. Count II: Duty Upon Striking Fixtures or Other Property Upon Highway, a misdemeanor, in violation of Section 61-7-107, MCA, and Count HI: Failure to Give Notice of Accident by Quickest Means of Damage Over $500, a misdemeanor, in violation of Section 61-7-108, MCA, were dismissed.
On September 26, 2014, the Defendant’s Application for review of that sentence was to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant’s Counsel, Ed Sheehy, made an oral motion to continue this Sentence Review Hearing until April 2015. The Defendant is intending to file a Petition for Post-Conviction Relief in this case.
It is the unanimous decision of the Division that the Application for Review of Sentence in this case is dismissed without prejudice. The Defendant will have Sixty (60) days from the date of the Petition’s decision in which to file her Application for Review of Sentence with the Musselshell County Clerk of District Court.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.